DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Agent Stevens on 26 April 2022.
The application has been amended as follows: 
1. (Currently Amended) A method comprising:
                coupling a sample extraction device including a sorbent to a sample vial via a coupling that does not include a transfer line, the sample vial including a sample that includes a sample matrix and one or more target compounds;
thermally separating the sorbent and the sample vial using a lower conveyance of the sample extraction device that is disposed between the sorbent and a lower opening of the sample extraction device;
                pulling, with a vacuum source, a vacuum through the sorbent and the sample vial; [[and]]
                while pulling the vacuum with the vacuum source:
                                retaining the one or more target compounds using the sorbent; and
                                evaporating and removing one or more other compounds of the sample from the system; and
after evaporating and removing the one or more other compounds of the sample from the system, collecting one or more second target compounds of the sample in the lower conveyance of the sample extraction device during a diffusive vacuum extraction process.

8. (Canceled)

9. (Canceled)
 
 



11. (Currently Amended) A system comprising:
                a sample extraction device including a sorbent;
                a coupling that does not include a transfer line, the coupling configured to couple the sample extraction device to a sample vial including a sample that includes one or more target compounds and one or more other compounds;
                a lower conveyance disposed between the sorbent and a lower opening of the sample extraction device, wherein the lower conveyance is configured to:
                               provide thermal separation between the sample vial and the sorbent, and
during a diffusive vacuum extraction process, collect one or more second target compounds of the sample after the one or more other compounds are evaporated and removed from the system; and
                a vacuum source configured to: 
pull a vacuum through the sorbent and the sample vial; and
evaporate and remove the one or more other compounds of the sample from the system, wherein the sorbent is configured to retain the one or more target compounds while the vacuum source pulls the vacuum through the sorbent and sample vial.

18. (Canceled)
19. (Canceled)

Allowable Subject Matter
Claims 1-7, 10-17, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: Cardin et al. (US 2017/0303900) discloses method comprising: coupling a sample extraction device 200 including a sorbent 202 to a sample vial 250 (see fig. 2A, [0035]) via a coupling 220 (lower cavity) that does not include a transfer line (see fig. 2A, [0027]), the sample vial 250 including a sample that includes a sample matrix (matrix chemicals such as Ethanol, [0029]; matrix in the sample (e.g., water or alcohol), [0042]; interfering matrix compounds, [0045]) and one or more target compounds (compounds of interest) ([0045]); pulling, with a vacuum source, a vacuum through the sorbent and the sample vial (a vacuum can be drawn through sealing plunger 204, internal channel 230 and lower cavity 220 to facilitation collection by sorbent 202 in lower cavity 220) (see fig. 2A, [0029]); and while pulling the vacuum with the vacuum source: retaining the one or more target compounds using the sorbent (a vacuum can be drawn through sealing plunger 204, internal channel 230 and lower cavity 220 to facilitation collection by sorbent 202 in lower cavity 220) (see fig. 2A, [0029]); evaporating and removing one or more other compounds of the sample from the system (sealing plunger 204 can remain open (e.g., during continuous vacuum evacuation) to evaporate unwanted matrix, such as water or alcohol, from the sample through sorbent 202) (see fig. 2A, [0028]).
However, the prior art neither teaches nor fairly suggests a method further comprising thermally separating the sorbent and the sample vial using a lower conveyance of the sample extraction device that is disposed between the sorbent and a lower opening of the sample extraction device; and after evaporating and removing the one or more other compounds of the sample from the system, collecting one or more second target compounds of the sample in the lower conveyance of the sample extraction device during a diffusive vacuum extraction process.
Cardin discloses a system comprising: a sample extraction device 200 including a sorbent 202 to a sample vial 250 (see fig. 2A, [0035]) via a coupling 220 (lower cavity) that does not include a transfer line (see fig. 2A, [0027]), the sample vial 250 including a sample that includes one or more target compounds (compounds of interest) ([0045]) and one or more other compounds (matrix chemicals such as Ethanol, [0029]); a vacuum source configured to: pull a vacuum through the sorbent and the sample vial; and evaporate and remove the one or more other compounds of the sample from the system (a vacuum can be drawn through sealing plunger 204, internal channel 230 and lower cavity 220 to facilitation collection by sorbent 202 in lower cavity 220) (see fig. 2A, [0029]), wherein the sorbent is configured to retain the one or more target compounds while the vacuum source pulls the vacuum through the sorbent and sample vial (a vacuum can be drawn through sealing plunger 204, internal channel 230 and lower cavity 220 to facilitation collection by sorbent 202 in lower cavity 220) (see fig. 2A, [0029]).
However, the prior art neither teaches nor fairly suggests a system comprising a lower conveyance disposed between the sorbent and a lower opening of the sample extraction device, wherein the lower conveyance is configured to: provide thermal separation between the sample vial and the sorbent, and during a diffusive vacuum extraction process, collect one or more second target compounds of the sample after the one or more other compounds are evaporated and removed from the system.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P SHIMEK whose telephone number is (571)270-1578. The examiner can normally be reached Monday to Friday, 8:00am to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL PAUL SHIMEK/Examiner, Art Unit 1796                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797